Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 10, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  150215(57)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  THERESA MODZELEWSKI-SHEKOSKI, Personal                                                    David F. Viviano
                                                                                        Richard H. Bernstein,
  Representative of the ESTATE OF MICHAEL                                                               Justices
  RAYMOND SHEKOSKI,
               Plaintiff-Appellee,
                                                             SC: 150215
  v                                                          COA: 314830
                                                             Macomb CC: 2010-001959-NI
  MICHAEL GARRETT BINDIG, and ALLIED
  EXCAVATION, INC.,
             Defendants-Appellants.
  ________________________________________/

          On order of the Chief Justice, the motions of the defendants-appellants to extend
  the time to file their reply brief and to exceed the page limit of MCR 7.302(E) are
  GRANTED. The 17-page reply brief submitted on January 29, 2015, is accepted for
  filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 10, 2015